Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Applicants Pre-Appeal Brief filed March 22, 2021.
Claims 1-20 are pending. No claim is added and none cancelled.
Applicant’s arguments, filed 03/22/2021, with respect to the rejection(s) of claim(s) 1-20 under Hunt have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Saraniecki.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurtis (US Patent Application No. 2019/0188706) in view of Saraniecki (US Patent Application No. 2019/0043043).

Regarding Claim 9, McCurtis discloses a method of a blockchain node, comprising: 
receiving, via a network, a blockchain request from a client device (par [0030], McCurtis – a blockchain transaction is requested and the request is broadcast to a distributed network of nodes); 
determining whether to endorse the transaction with respect to a distributed ledger by executing customizable endorsement logic of the blockchain node, wherein the executing customizable endorsement logic determines whether or not the transaction should be committed to a data block of the distributed ledger (par [0033] and [0035], McCurtis – the transference tracking system blockchain is a record to be recorded within the distributed ledger… the transference tracking system is used with an authenticated and validated electronic ledger stored via a distributed blockchain… par [0058], [0113], McCurtis – determination of authorization or rejection of the transaction can occur.. a request for a commit operation can be performed and a determination of whether the transaction is a valid or invalid result committed to the blockchain); and 
transmitting information about a result of the customized endorsement logic determination to the client device (par [0114], McCurtis).
While McCurtis teaches read and write access from only trusted sources (see par [0024]) and a determination of whether the transaction is a valid or invalid result committed to the blockchain (see par [0113]). However, McCurtis is not as detailed with respect to simulating a transaction of the blockchain request to generate a read set of data being read by the transaction and a write set of data being written by the transaction; as well as the executing customizable endorsement logic receives, as input, the generated read and write sets. 
On the other hand, Saraniecki discloses simulating a transaction of the blockchain request to generate a read set of data being read by the transaction and a write set of data being written by the transaction (par [0089-0093], [0211-0212], Hunt – reader mode, writer mode); as well as the executing customizable endorsement logic receives, as input, the generated read and write sets (par [0190], [0211-0212], Saraniecki – participant chooses whether or not to accept the transaction and if it is accepted the contract is read and written into the ledger). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Saraniecki’s teaching into the McCurtis system. A skilled artisan would have been motivated to combine in order to ensure efficiency and optimal performance of the system.

Regarding Claim 10, the combination of McCurtis in view of Saraniecki, disclose the method of claim 9, wherein the executing customizable endorsement logic of the blockchain node performs a different endorsement determination than a customizable endorsement logic of another blockchain node that endorses the transaction (par [0036], McCurtis - the transference tracking system can map to other blockchains with related identity data). 

Regarding Claim 11, the combination of McCurtis in view of Saraniecki, disclose the method of claim 9, wherein the determining by the customizable endorsement logic comprises determining whether or not to commit the transaction to the distributed ledger based on data retrieved off-chain from an external data source (par [0036], McCurtis – data can be stored off-chain and the reference to the data can be stored within the blockchain). 

Regarding Claim 12, the combination of McCurtis in view of Saraniecki, disclose the method of claim 9, wherein the determining by the customizable endorsement logic comprises determining whether or not to commit the transaction to the distributed ledger based on a user input received from a user interface (par [0189-0190], Saraniecki). 

par [0036], McCurtis - the transference tracking system can map to other blockchains with related identity data). 

Claims 1-5 contain similar subject matter as claims 9-13 above; and are rejected under the same rationale.

Claims 17-20 contain similar subject matter as claims 9-12 above; and are rejected under the same rationale.

Claims 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCurtis in view of Saraniecki, further in view of He (US Patent Application No. 2018/0365688).

Regarding Claim 14, the combination of McCurtis in view of Saraniecki, disclose all of the claimed subject matter as stated above. However, the combination of references are not as detailed with respect to determining whether or not to commit the transaction to the distributed ledger based on information extracted from a system clock of the blockchain node.
On the other hand, He discloses determining whether or not to commit the transaction to the distributed ledger based on information extracted from a system clock of the blockchain node (par [0019], [0023], He). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate He’s teaching into the McCurtis and Saraniecki system. A skilled artisan would have been motivated to combine in order to better manage transactional commitment for the blockchain infrastructure.

Regarding Claim 15, the combination of McCurtis in view of Saraniecki, further in view of He, disclose the method of claim 9, wherein, in response to determining to reject the transaction from being committed to the distributed ledger, the determining by the endorsement logic further comprises determining a reason for rejecting the transaction and the transmitting further comprises transmitting the determined reason to the client device (par [0029], [0031], He – reject the transaction and deliver to client). 

Regarding Claim 16, the combination of McCurtis in view of Saraniecki, further in view of He, disclose the method of claim 9, wherein, in response to determining to commit the transaction to the distributed ledger, the determining by the endorsement logic further comprises determining a priority level of the transaction for being committed to the distributed ledger, and the transmitting further comprises transmitting the determined priority level to the client device (Abstract, He).

Claims 6-8 contain similar subject matter as claims 14-16 above; and are rejected under the same rationale.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Points of Contact


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
May 7, 2021


/CHELCIE L DAYE/Primary Examiner, Art Unit 2161